DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between apparatus and process of using the apparatus, as set forth in the Office action mailed on 04/19/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement (“Requirement for Unity of Invention”) of 10/30/2020 is withdrawn because the non-elected apparatus claim has been amended to include the corresponding special technical feature of the allowable process claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Claims 1-2 and 6-11 are pending in the Amendment filed 04/19/2022.
The restriction requirement mailed 10/30/2020 is withdrawn in view of Applicant’s request for reconsideration of rejoinder. 
Claims 1-2 and 6-11 are allowed. 

Allowable Subject Matter
Claims 1-2 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: See “Notice of Allowance” mailed 04/14/2022 as to reasons for allowance of claims 1-2, 6-7, and 11.
As to claim 8, the closest prior art of record as to a device for treating water for re-use, Xu et al. (US 20160168776 A1) is directed to a control method and device for circulation water purification, including detecting turbidity of the water, draining an amount of washing water, supplying clean water to reduce turbidity, and/or performing purification to reach a desired level of turbidity for the rinse or wash cycle [Abstract; Fig. 3; claim 4, claim 10]. Xu is directed to determining a single substance content (i.e., turbidity) and a single target level for a single subsequent cleaning phase (i.e., washing) [Abstract; Fig. 3; claim 4].
Xu et al. therefore fails to teach or suggest a device utilizing water for a group of cleaning procedures, each cleaning procedure comprising a plurality of cleaning phases each having a substance content interval requirement with respect to a plurality of substance levels, comprising: “a sensor arrangement configured to determine a first substance content with respect to a plurality of substance levels” and  “a data processing device configured to receive data comprising a target substance content internal requirement with respect to a plurality of substance levels of each subsequent cleaning phase of the plurality of cleaning phases, wherein the target substance content interval requirement of at least two different subsequent cleaning phases are different from each other, and to compare the first substance content to each target substance interval requirement”, in conjunction with the other limitations of claim 8.
Further as to independent claim 1, the closest prior art as to a sensor arrangement configured to determine a plurality of substance levels, Lundberg et al. (US 20140366916 A1) teaches a household appliance comprising: determining a type of detergent used, the amount of detergent in the process water, and a quality of the process water (i.e., amount of soil) [claim 3]; and storing at least a part of the process water [Abstract; claim 1] for use in a subsequent pre-wash or rinse phase [claim 9, para. 0064]. Lundberg makes no distinction between the pre-wash or rinse phase requirements, such as substance level requirements. 
Lundberg et al. therefore fails to teach or suggest a device utilizing water for a group of cleaning procedures, each cleaning procedure comprising a plurality of cleaning phases each having a substance content interval requirement with respect to a plurality of substance levels, comprising: “a sensor arrangement configured to determine a first substance content with respect to a plurality of substance levels” and  “a data processing device configured to receive data comprising a target substance content internal requirement with respect to a plurality of substance levels of each subsequent cleaning phase of the plurality of cleaning phases, wherein the target substance content interval requirement of at least two different subsequent cleaning phases are different from each other, and to compare the first substance content to each target substance interval requirement”, in conjunction with the other limitations of claim 8.
Claims 9 and 10 are considered allowable based upon their dependence on claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713